Citation Nr: 1031976	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an acquaintance


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the Veteran's claim seeking 
service connection for a psychiatric condition.  The claim is now 
under the jurisdiction of the RO in Lincoln, Nebraska.  

The Veteran provided testimony before a local hearing officer at 
the RO in November 2006, and also presented testimony in November 
2007 at a hearing conducted by the use of video conferencing 
equipment at the RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  Transcripts of these hearings 
are in the Veteran's claims folder.

The Board remanded the matter for further development in January 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran had a psychiatric disorder which clearly and 
unmistakably existed prior to service.

2.  The Veteran's pre-existing psychiatric disorder clearly and 
unmistakably did not permanently worsen or increase in severity 
during service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO provided the appellant with notice of the 
information or evidence needed to substantiate his claim in a 
letter dated in October 2005, as well as in the August 2006 
statement of the case (SOC).  Although this entire notice was not 
provided before the initial adjudication of the claim in the 
April 2006 rating decision, the claim was readjudicated in 
multiple supplemental SOCs (SSOCs), most recently in October 
2009.  Therefore, any timing defect regarding the notice has been 
cured and no prejudice to the Veteran has resulted.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).

Concerning the content of the notice with regard to the claim for 
service connection, the appellant has not alleged that VA failed 
to notify him about the information and evidence that is 
necessary to substantiate a claim for service connection for a 
psychiatric disorder.  The first notice requirement was met by VA 
in the October 2005 notice letter in which the RO informed the 
appellant that to establish service connection for a disability, 
the evidence must show three things: (1) an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and, (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first element 
that must be shown, the RO stated that VA would obtain the 
appellant's service treatment records and other military records 
if needed.  Concerning the second part that must be shown, the RO 
informed the appellant as part of the August 2006 SOC that a 
current disability may be shown by medical evidence or other 
evidence showing persistent or recurrent symptoms of disability, 
and the RO stated that it would get any records that the 
appellant told VA about in this regard.  Finally, the RO told the 
appellant that the third element is usually shown by medical 
records or opinions and indicated that he could submit this 
medical evidence or VA would request it if the appellant told VA 
about it.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met in 
this case in the October 2005 letter, where attached to the 
correspondence included an attachment entitled "What the 
Evidence Must Show."

The third notice requirement, the information and evidence that 
VA would provide, also has been met in this case because the RO 
informed the appellant in October 2005 that VA would obtain his 
service treatment records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the appellant told VA about; and, that it 
would provide him with a medical examination or obtain a medical 
opinion if VA decided that it was necessary to make a decision on 
his claim.  The RO also informed the appellant in October 2005 
that it would help him obtain private treatment records if he 
completed the attached VA Form 21-4142 (Authorization and Consent 
to Release Information) form that would authorize the RO to 
assist him in this regard.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the Veteran was provided this notice as part of a March 
2006 letter.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records are in the claims file and were reviewed by both the RO 
and the Board in connection with his claim.

The Veteran was also afforded a VA examination in March 2008, 
which included a requested medical opinion.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the March 2008 VA medical examination and 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service treatment records as 
well as the private and VA medical records contained in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provides a complete rationale for the opinions stated, 
relying on and specifically citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Indeed, the Veteran has not suggested that 
such an error, prejudicial or otherwise, exists.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this service connection 
claim.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr at 309.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands -- that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection -- must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

For veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles which 
may be considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

The Veteran is seeking service connection for a psychiatric 
disorder.  Specifically, he asserts that this disorder was 
incurred during his period of active duty.  See VA Form 21-526, 
received in September 2005.  He also testified at a hearing 
conducted in November 2006 that he had "mental problems" before 
he entered the military.  He added that he was medically 
discharged due to "mental health reasons."  See page four of 
transcript.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a psychiatric 
disorder.  

The Veteran's service treatment records show that at his May 1971 
service entrance medical examination, no psychiatric disorder was 
identified.  In July 1971, the Veteran was referred to the Marine 
Corps Recruit Depot Aptitude Board, which found that he read 
slowly and comprehended little of what he read.  It was noted 
that the Veteran had failed four major events during basic 
training.  The Aptitude Board recommended separation based on 
"mental inaptitude."  An August 1971 memorandum from the 
neuropsychiatric section of the Depot noted that psychiatric 
evaluation found that the Veteran suffered from no physical or 
mental disability which warranted his discharge by reason of 
disability.  At the Veteran's August 1971 service separation 
medical examination, no psychiatric disorder was identified.

In this case, the presumption of soundness applies because the 
Veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection.


However, as an initial matter, the Board finds that the Veteran 
did have a pre-existing psychiatric disorder which clearly and 
unmistakably existed prior to his entering service.  In this 
regard, the record on appeal includes pre-service medical 
records, dated from November 1965 to January 1968, corresponding 
to the Veteran's period in foster care.  These records include 
multiple evaluations by social workers and psychologists noting a 
borderline level of intellectual functioning, but are negative 
for diagnoses of a psychiatric disorder.  An August 1966 private 
psychiatric interview of the Veteran shows that he was seen 
following falling during gym class.  A history of family problems 
was reported.  The examiner noted that the Veteran had been 
exposed to a chronic moderately-disturbed family situation and 
therefore had been emotionally and maturely deprived throughout 
his upbringing.  A diagnosis of personality trait disturbance, of 
a passive, aggressive type, with manifestations of neurotic 
traits was provided.  A January 1967 private psychological report 
includes a diagnosis of passive-aggressive personality with 
neurotic traits.  

The post-service medical evidence, including both VA and private 
clinical records dated from March 2004 to December 2006, also 
shows that the Veteran received treatment for bipolar disorder, 
anxiety disorder, and polysubstance dependence.  These records 
show that he was referred for mental health treatment in March 
2006 and was seen for an initial psychiatric consultation that 
month by VA physician, S. Y. L., M.D.  Relevant to military 
service, Dr. L. noted only that the Veteran had joined the 
Marines at 17 years of age.  The diagnoses were bipolar disorder 
and alcohol dependence.  Dr. L. saw the Veteran again in July, 
September, and early November 2006, at which times the diagnosis 
was bipolar disorder, depressed phase.  In the notes of these 
visits, Dr. L. did not mention the Veteran's military service at 
all.  However, in an MHC Psychiatrist Note, dated in mid-November 
2006, Dr. L. stated, "The [Veteran] has struggled with mood 
problem since childhood.  According to his report of his 
emotional struggles, more likely than not he also suffered from 
mood problem when he was in the service."  

A Social Security Administration (SSA) decision dated in October 
2005 shows that the Veteran was awarded disability benefits.  The 
decision noted the presence of a substance addiction disorder.  
The Veteran was noted to have provided a history of experiencing 
anxiety attacks in 1997; the decision, however, does not include 
any mention of psychiatric problems dating before 1997.  

In addition, the Veteran has submitted an October 2007 letter 
from a private psychology intern, P. K., which was also signed by 
a private psychologist, S. S., who indicated that he had been 
treating the Veteran for the past six weeks and, according to his 
treatment records, the Veteran's diagnoses included bipolar 
disorder, obsessive compulsive disorder, and rule out psychotic 
disorder.  The psychologist indicated that, while it was 
extremely difficult to determine the exact date of onset of the 
Veteran's current mental illness, it was as likely as not that 
his current mental health condition manifested itself during 
service.

The Veteran also underwent a VA examination in March 2008.  The 
examiner reviewed the claims file and noted the Veteran's 
medical/family history dating back to his childhood.  The Veteran 
informed the examiner that he was involved in psychiatric 
outpatient services once a week prior to his military service.  
The examiner commented that the Veteran exhibited a diagnosis of 
anti-social personality disorder, which was characterized since 
he was 15 years old.  The examiner added that the Veteran also 
exhibited bipolar I disorder, which was co-morbid with the anti-
social personality disorder.  The examiner, after reciting in 
great detail the Veteran's pre-service history, including 
medical, commented that the etiological factors associated with 
the manifestation of the Veteran's bipolar disorder related to 
the serious issues noted in his early childhood.  These included 
a mood disorder, dating back to the time he was in the fifth 
grade.  The Veteran's history was also noted to be very 
significant for group home and foster care placement, counseling, 
IEP's (Individual Learning Plans) for learning difficulties, 
legal history, and psychiatric intervention.  The examiner added 
that while in the military the Veteran's bipolar symptoms 
initially waned, but over time became more evident.  He added 
that this was clear regarding his anti-social personality 
disorder which essentially resulted in the Veteran receiving 
specialized punishments and eventually leading to his military 
discharge.  With regard to this, July 1971 military personnel 
records show that the Veteran was found to be unsuitable due to 
mental inaptitude.  

The examiner added that, he agreed with the private psychologist, 
Dr. S., and with the VA physician, Dr. L., that the Veteran's 
mood symptoms would have been evident during his military 
service.  However, as to the precise question of whether the pre-
existing bipolar disorder was permanently aggravated by the 
Veteran's military service, the examiner opined "absolutely 
not."  He stated that the Veteran's bipolar disorder was neither 
aggravated nor permanently aggravated by his military service.  
He added that the bipolar disorder was a continuation of the pre-
existing mental disorder related to childhood neglect.  He also 
commented that the military records showed that the Veteran was 
found not to have the mental aptitude for service.  

With respect to rebutting the presumption of soundness, the 
Board's inquiry does not end with a determination that the 
Veteran's psychiatric disorder clearly and unmistakably pre-
existed service.  The Board must also determine whether the 
Veteran's pre-existing psychiatric disorder was aggravated during 
service.  To make this determination, the Board notes that 
aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder become 
intermittently symptomatic during service.  There must be 
permanent advancement of the underlying pathology.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning this, the VA examiner who conducted the March 2008 VA 
examination determined that the Veteran's pre-existing 
psychiatric disorder, manifested by bipolar disorder, was not 
aggravated or permanently worsened by his military service.  This 
opinion followed the examiner thoroughly examining the record and 
examining the Veteran.  

The Board does acknowledge the October 2007 letter from the 
private psychologists which stated that bipolar disorder 
typically manifests itself in late adolescence or early adulthood 
and is frequently exacerbated by acute or chronic stressors.  The 
psychologists opined that while it was extremely difficult to 
ascertain the exact age of onset of the Veteran's current mental 
illness, after reviewing the Veteran's military records, all 
other records, and examining the Veteran, that it was as likely 
as not that the Veteran's current mental health condition 
manifested itself during his military service.  Similarly, the VA 
physician, Dr. L., also stated that, since the Veteran had mood 
problems in childhood he also more likely than not suffered from 
them during service.  However, the mere manifestation or 
continuance of a preexisting disease is not enough to constitute 
aggravation.

In contrast, the March 2008 VA examiner offered his opinion that 
the Veteran's pre-existing bipolar disorder was absolutely not 
permanently aggravated by his brief period of military service 
based on a review of all of the evidence, including the Veteran's 
pre-service records, service treatment records, and post-service 
treatment records, and he offered a thorough rationale for the 
opinion reached.  In this regard, the VA examiner's report, 
unlike Dr. L.'s treatment notes or the statement of his opinion 
and unlike the October 2007 letter from the private 
psychologists, demonstrates that the VA examiner thoroughly 
reviewed the entire psychiatric history because that history is 
noted by the examiner in detail in his report.  In addition, the 
VA examiner based his opinion on this history, providing a 
rationale for his opinion by noting that the etiological factors 
associated with the manifestation of the Veteran's bipolar 
disorder related to the serious issues noted in his early 
childhood, including a mood disorder, dating back to the time he 
was in the fifth grade, his history of group home and foster care 
placement, counseling, IEP's (Individual Learning Plans) for 
learning difficulties, legal history, and psychiatric 
intervention.  In addition, the examiner noted that while in the 
military the Veteran's bipolar symptoms initially waned, but over 
time became more evident and explained that this was clear 
regarding his anti-social personality disorder which essentially 
resulted in his having received specialized punishments and 
eventually leading to his military discharge.  The Board notes 
that the VA examiner's rationale is consistent with other 
evidence of record including July 1971 military personnel records 
which show that the Veteran was found to be unsuitable due to 
mental inaptitude.  

Although the private psychologists claimed to have reviewed all 
of the evidence, they failed to cite or discuss any as a way of 
supporting the conclusion reached.  Unlike the VA examiner, Dr. 
L. and the psychologists provided no explanation or rationale for 
their conclusions while the VA examiner in March 2008 also 
specifically commented as to many findings found in the Veteran's 
medical/personal history; the private physician as part of his 
October 207 letter did not.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (noting that it is what an examiner learns 
from the claims file for use in forming the expert opinion that 
matters and that, when the Board uses facts obtained from one 
opinion over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important in 
forming the appropriate medical judgment).

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and for the foregoing reasons, the 
Board attaches the greatest probative weight to the opinion of 
the March 2008 VA examiner who had the benefit of reviewing all 
pertinent medical records and who provided a rationale supported 
by and consistent with the record.  Therefore, the Board is of 
the opinion that there is clear and unmistakable evidence 
establishing that the Veteran's pre-existing psychiatric 
disorder-namely, bipolar disorder--did not worsen or increase in 
severity during his period of service.  Accordingly, the Board 
finds that his psychiatric disorder was not aggravated by 
service.

Based on the foregoing, the Board finds the Veteran's claimed 
psychiatric disorder clearly and unmistakably existed prior to 
his period of active duty service and that it clearly and 
unmistakably was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  See 
also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the provisions 
of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as 
the Board has found by clear and unmistakable evidence that the 
Veteran's psychiatric disorder was not aggravated by service in 
order to conclude that there was a pre-existing disorder.  VA's 
General Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the 
Board concludes that service connection for a psychiatric 
disorder is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


